                                                                         Case 4:19-cv-03074-YGR Document 119 Filed 10/06/20 Page 1 of 1




                                                                  1                                    UNITED STATES DISTRICT COURT
                                                                  2                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                  3

                                                                  4
                                                                                                                        Case No.: 4:11-cv-06714-YGR
                                                                  5   IN RE APPLE IPHONE ANTITRUST LITIGATION
                                                                  6                                                     ORDER RE: CASE MANAGEMENT
                                                                                                                        CONFERENCE
                                                                  7

                                                                  8

                                                                  9
                                                                                                                        Case No.: 4:19-cv-03074-YGR
                                                                 10   DONALD R. CAMERON, ET. AL.,
                                                                 11               Plaintiffs,
                                                                 12          v.
                               Northern District of California
United States District Court




                                                                 13   APPLE INC.,
                                                                 14                Defendant.
                                                                 15

                                                                 16

                                                                 17   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                                 18          The Court has set a case management conference for October 19, 2020 in these matters to be
                                                                 19   held with the related matter, Epic Games, Inc. v. Apple Inc., 4:20-cv-05640-YGR (N.D. Cal.).
                                                                 20          In preparation for the case management conference scheduled for October 19, 2020, the parties
                                                                 21   should meet and confer to discuss any potential overlap with the Epic Games matter. The parties are
                                                                 22   also instructed to meet and confer with counsel in the Epic Games matter to discuss any potential
                                                                 23   overlap.
                                                                 24          By October 15, 2020, the parties shall jointly file one proposed agenda to inform the combined
                                                                 25   case management conference, even if it includes matters unique to a particular action
                                                                 26          IT IS SO ORDERED.
                                                                 27   Date: October 6, 2020                          _______________________________________
                                                                                                                            YVONNE GONZALEZ ROGERS
                                                                 28                                                        UNITED STATES DISTRICT JUDGE
